Lacombe, J.
If the entries in the books of the firm of Boyer Bros, were before the court without explanation, they would seem to show that the “Eastern Dispatch Transportation Company”—concededly a myth—was in fact the firm itself. The respondents, however, have given a plausible explanation pf these entries. Such explanation is not inconsistent with the theory of the defense, and will harmonize with the respondents’ personal testimony. Between the Boyers and the libelant, wdro was called, as a witness, there is a direct conflict of testimony. The entries in the books will not suffice as a crucial test of the relative veracity of these opposing witnesses, for the reason above stated. Upon the case as it stands, therefore, I am' inclined to follow the district judge, who saw both witnesses, and believed the testimony of the respondents, rather than that of the libelant. The additional testimony taken in this court has not materially changed the case. The decree of the district court is affirmed, with costs.